internal_revenue_service number release date index number ----------------------------------- --------------------------------------- --------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number -------------------- refer reply to cc pa b03 plr-112741-08 date august legend decedent date a date b state llc x company y real_property a real_property b real_property c a b c dollar_figured dollar_figuree poa date of death date a date of death date a ---------------------- -------------------------- ---------------------- ------------- ------------------------------ -------------------- ---------------------------------------------------------------------- --------------------------------------------------------------------- ----------------------------------------------------------------- ----- --- -------- ----------- --------- ------------------------------------------------------------------------------------------- ----------------------------------------- dear -------------------------- this letter is in response to your request for a private_letter_ruling dated date concerning whether decedent's a interest in llc x qualifies as an interest_in_a_closely_held_business for the purposes of sec_6166 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-112741-08 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent facts decedent died on date a a citizen_of_the_united_states and a resident of state decedent’s estate timely filed an extension of time to file the estate_tax_return which included a request for an extension of payments under sec_6166 the sec_6166 election requested to pay the tax in annual installments beginning on the date five years after the original due_date for payment of the tax or date b at the time of her death decedent was the sole shareholder of llc x which is included in full in determining decedent’s gross_estate llc x owned a b tenant in common interest_in_real_property a and real_property b a c tenant in common interest_in_real_property c cash securities and an automobile as of decedent’s date of death the amount of cash held was dollar_figured and the value of the securities was dollar_figuree- company y is the co-owner of real properties a and b company y initially purchased the properties and then sold the tenant in common interests to llc x the relationship between llc x and company y was limited to the co-ownership of the properties there were no written agreements between llc x and company y however the working verbal agreement was that decedent through llc x would manage the properties company y played no role in the management of the properties llc x was responsible for all aspects of management of real properties a and b each property had resident managers as required by state law decedent was a full- time employee of llc x and the resident managers were agents of llc x decedent handled all aspects of day to day management of real properties a and b including setting rental rates and lease terms review of rental applications lease execution rent collections lease terminations authorization of repairs building and grounds maintenance and hiring contractors and overseeing work llc x reimbursed decedent for rent for her home_office where she maintained regular business hours for management of the properties resident managers provided 24-hour office access for tenants resident managers received compensation in the form of reduced rent subsequent to decedent's death decedent’s estate and company y hired a management company to manage properties a and b plr-112741-08 llc x also owned an automobile used by decedent in her capacity as manager of the company and real properties a and b automobile expenses were deducted by llc x and the estate claims the automobile was used predominantly in the business no supporting documentation or additional information was provided regarding the use of the automobile neither decedent nor llc x provided any management services with respect to real_property c no information regarding whether the cash or securities were used for business purposes was provided ruling requested on the basis of the above facts and representations the estate has requested a ruling that decedent's interest in llc x qualifies as an interest_in_a_closely_held_business within the meaning of sec_6166 and is not a passive_asset within the meaning of section b relevant authorities under sec_6166 if the value of an interest_in_a_closely_held_business included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments to qualify for a sec_6166 election the decedent must have been a citizen or resident_of_the_united_states at the date of death the maximum amount of tax which may be deferred is the percentage of estate_tax equal to the percentage of the adjusted_gross_estate that is comprised of the closely_held_business_amount sec_6166 of the code provides in part that the term_interest in a closely_held_business means c stock in a corporation carrying_on_a_trade_or_business if- i percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders the determination under sec_6166 shall be made as of the time immediately before the decedent's death sec_6166 sec_6166 provides that for purposes of sec_6166 and in determining the closely_held_business_amount the value of any interest_in_a_closely_held_business shall not include the value of the portion of such interest which is attributable to passive_assets held by the business sec_6166 provides that passive plr-112741-08 asset means in general any asset other than an asset used in carrying_on_a_trade_or_business under sec_6166 the election to defer payment of tax under sec_6166 must be made no later than the time prescribed by sec_6075 for filing the estate_tax_return eg nine months after the date of the decedent’s death revrul_2006_34 2006_1_cb_1171 provides a non-exclusive list of factors that are likely to be relevant in determining whether activities with regard to real_property support a finding that the real_property interest constitutes a closely_held_business interest for purposes of sec_6166 of the code analysis sec_6166 was enacted to permit the deferral of the federal estate_tax where in order to pay the tax at one time it would be necessary to sell assets used in an active business and thereby disrupt or destroy the business_enterprise congress intended to permit deferral of tax on property used in an active business but not on property held as a passive investment the type and level of the activity carried on by a proprietorship partnership or corporation must be examined to distinguish an active trade_or_business under sec_6166 from the mere management of investment_assets in determining the level of activity the activities of agents and employees are taken into account see revrul_2006_34 thus to determine whether llc x was carrying_on_a_trade_or_business for purposes of sec_6166 the nature and level of the activities of the llc acting through its employees and agents must be evaluated the activities performed by the employees and agents of llc x with respect to real properties a and b went beyond the typical activities associated with merely managing investment_assets such as collecting rents making mortgage payments and making necessary repairs llc x was not a passive owner of income producing assets but rather was a company running a real_estate rental operation thus llc x up until decedent’s death operated an active rental business with respect to real properties a and b llc x owned an automobile used by decedent in her capacity as manager of the company and real properties a and b automobile expenses were deducted by llc x while the estate claims the automobile was used predominantly in the business no explanation or additional information regarding that statement was provided even though llc x held title to the vehicle and it was predominantly_used in management activities the use of the vehicle in part for non-business purposes limits the value of the plr-112741-08 asset for purposes of sec_6166 insufficient information has been provided to determine whether all or only part of the value of the automobile is an asset used_in_the_trade_or_business llc x owned a c tenant in common interest_in_real_property c neither decedent nor llc x provided any management services with respect to real_property c based on the information provided real_property c was a passive_asset of llc x no information beyond value was provided regarding the cash and securities held by llc x no ruling was requested or is given as to whether any amount of cash or securities should not be considered a passive_asset pursuant to revproc_2008_3 irb sec_4 the service will ordinarily not rule on any matter in which the determination requested is primarily one of fact eg market_value of property therefore we decline to rule as to the value of llc x or any of the individual assets held by the company and the percentage of the adjusted_gross_estate comprised of the closely_held_business as defined by sec_6166 b and b accordingly we cannot issue a ruling as to the amount of the installment payments conclusions based on the facts and information submitted and the representations set forth above we rule as requested with respect to the following the value of decedent's interest in llc x attributable to real properties a and b qualifies as an interest_in_a_closely_held_business for purposes of sec_6166 accordingly provided the other sec_6166 requirements are met payment of the amount of estate_tax attributable to the non-passive assets real properties a and b of the llc may be paid in installments under sec_6166 the federal estate_tax attributable to the value of real_property c may not be paid in installments because it is a passive_asset no opinion is expressed in this ruling as to the eligibility for installment payments of the estate_tax attributable to the cash securities or automobile in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-112741-08 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mitchel s hyman senior technician reviewer branch procedure administration cc
